DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to amendment filed on 05/17/2021. Claims 3, 6, 9, and 13 were canceled. Claims 1-2, 4-5, 7-8, 10-12, and 14-16 have been examined and are pending in this application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/20/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 4 and 14 are objected to because of the following informalities: typographical error. Claim 4 depends from claim 3 which is canceled. Claim 14 depends from claim 13 which is canceled. Appropriate correction is required. For the purposes of this examination, it is assumed that claim 3 depends from claim 1 and claim 14 depends from claim 10.
Response to Arguments
Applicant's arguments filed 05/17/2021 have been fully considered but they are not persuasive.
Applicant argues, page 8 of the remarks, “[neither] Shah nor Santry disclose writing an indicator to a nonvolatile memory indicating a successful commit of a HTM transaction.”
 As chunks 204 are copied and written to the nonvolatile memory storage 220, the “end LSN” 294 stored in the nonvolatile memory storage 220 (see FIG. 3) is updated to the latest chunk LSN 204, para 0034 and FIG. 3 of Shah. At the end of the above copying process, a check-pointer thread 270 determines whether a checkpoint 280 copied to the nonvolatile memory storage 220 is valid by verifying that all logger LSN 255 values are equal to or greater than the determined “end LSN” 294, which indicates that all the updates reflected in the checkpoint 280 have been saved to a log, para 0035 and FIG. 3 of Shah.
Applicant argues, page 8 of the remarks, “[neither] Shah nor Santry disclose logging a write operation associated with the HTM transaction in the nonvolatile memory prior to the successful commit of the HTM transaction.”
The Examiner respectfully disagrees. A start LSN 290, para 0033 and FIG. 3 of Shah, is initially written to the nonvolatile memory storage 220. At the beginning of the new checkpoint creation process, the check-pointer thread 270 creates an empty checkpoint stub in the nonvolatile memory storage 220 with the start LSN 290 having it initial value (zero, for example), para 0033 and FIG. 3. When a first chunk 204 is written to the nonvolatile memory storage 220, the first chunk 204 sets the start LSN 290 in the nonvolatile memory storage 220, para 0034 and FIG. 3 of Shah.
Applicant argues, page 8 of the remarks, “[neither] Shah nor Santry disclose flushing the data written by the HTM operation from the cache memory to the nonvolatile memory after the successful commit of the HTM transaction.”

Applicant argues, page 8 of the remarks, “[neither] Shah nor Santry disclose flushing the data written by the HTM operation from the cache memory to the nonvolatile memory after the successful commit of the HTM transaction, and evicting the flushed address from the cache memory.”
The Examiner respectfully submits that this amended feature of the independent claims is taught by prior art of record NPL Wang as just described in the preceding paragraph. Wang teaches that a top pointer is initialized to an ID of the transaction that owns the cache line to be evicted. Then, PTM (persistent transactional memory) scans a scoreboard to check whether a TXID (transaction ID) stored in each entry of the scoreboard is larger than the top pointer. If so, the top pointer will be updated to that TXID in that entry. After scanning, the top pointer contains the largest TXID of a minimal 
In view of the foregoing remarks, independent claims 1, 10, and 16 are not in a condition for allowance. Claims depending therefrom, either directly or indirectly, are also not in a condition for allowance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the cache memory" in line 13.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-2, 4-5, 7-8, 10-12, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Shah et al. US 2014/0237172 (“Shah”) in view of NPL Wang et al., “Persistent Transactional Memory”, IEEE Computer Architecture Letters, Vol. 14, No. 1, January-June 2015, pp. 58-61 (“Wang”) and in further view of Santry US 2014/0351506 (“Santry”).
As per independent claim 1, Shah teaches A multiprocessor system for performing a hardware transactional memory (HTM) transaction (FIG. 1 is a diagram of a physical machine 10, para 0002. The physical machine 10 includes processors 34, para 0013 and FIG. 1. Referring to FIG. 1, a durable transactional memory system 39 includes a transactional memory system 40 (which may be a software or hardware transactional memory system), para 0010), the multiprocessor system comprising:
a nonvolatile memory for persistently storing data (Although volatile memory 36 is potentially subject to an event (an event in which power to the volatile memory 36 is lost, for example) that may erase or undesirably alter the contents of the volatile memory 36, a transaction durability engine 50 selectively stores data in a non-volatile memory 37 to ensure that a consistent state of the transactional memory system 40 may be recovered if such an event occurs, para 0010 and FIG. 1);
a processor communicatively coupled to the nonvolatile memory (The transaction durability engine 50 selectively stores data in a non-volatile memory 37, para 0010 and FIG. 1. The physical machine 10 contains machine executable instructions, which are executed by hardware of the machine 10, such as one or multiple processors 34, para 0013 and FIG. 1), the processor configured to:
execute an atomic HTM write operation in connection with committing the HTM transaction (The transactional memory system instills the properties of atomicity, consistency and isolation for the transactions, para 0010. Processing entities (transaction threads 202 (FIG. 3), for example) generate transactions (a given transaction being a sequence of write operations, read operations, and interspersed computations, for example), and the transactional memory system 40 assigns an LSN (logical sequence number) to each transaction, para 0020 and FIG. 3) by writing an indicator (An “end LSN” 294, para 0034 and FIG. 3) to the nonvolatile memory (As chunks 204 are copied and written to the nonvolatile memory storage 220, the “end LSN” 294 stored in the nonvolatile memory storage 220 (see FIG. 3) is updated to the latest chunk LSN 204, para 0034 and FIG. 3), the indicator indicating a successful commit of the HTM transaction (At the end of the above copying process, a check-pointer thread 270 determines whether a checkpoint 280 copied to the nonvolatile memory storage 220 is valid by verifying that all logger LSN 255 values are equal to or greater than the determined “end LSN” 294, which indicates that all the updates reflected in the checkpoint 280 have been saved to a log, para 0035 and FIG. 3), the indicator comprising a commit record (The “end LSN” 294, para 0034 and FIG. 3);
log a write operation (A start LSN 290, para 0033 and FIG. 3) associated with the HTM transaction in the nonvolatile memory prior to the successful commit of the HTM transaction (At the beginning of the new checkpoint creation process, the check-pointer thread 270 creates an empty checkpoint stub in the nonvolatile memory storage 220 with the start LSN 290 having it initial value (zero, for example), para 0033 and FIG. 3. When a first chunk 204 is written to the nonvolatile memory storage 220, the 
Shah discloses all of the claimed limitations from above, but does not explicitly teach “flush the data written by the HTM operation from the cache memory to the nonvolatile memory after the successful commit of the HTM transaction and evict the flushed address from the cache memory”. Furthermore, although Shah teaches a nonvolatile memory, Shah does not explicitly teach that the nonvolatile memory is “byte-addressable”.
However, in an analogous art in the same field of endeavor, Wang teaches flush the data written by the HTM operation from the cache memory to the nonvolatile memory after the successful commit of the HTM transaction (A top pointer is initialized to an ID of the transaction that owns the cache line to be evicted. Then, PTM (persistent transactional memory) scans a scoreboard to check whether a TXID (transaction ID) stored in each entry of the scoreboard is larger than the top pointer. If so, the top pointer will be updated to that TXID in that entry. After scanning, the top pointer contains the largest TXID of a minimal closure. PTM will then flush all the cache lines tagged with TXIDs less than the largest TXID, page 60 col 1 lines 30-38) and evict the flushed address from the cache memory (The cache line is evicted, page 60 col 1 lines 30-31).
Given the teaching of Wang, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of Shah with “flush the data written by the HTM operation from the cache memory to the nonvolatile memory after the successful commit of the HTM transaction and evict the flushed address from the cache memory”. The motivation would be that PTM adds durability to transactional memory by adding NVM, page 58 col 1 lines 25-27 of Wang.
Both Shah and Wang discloses persistent or nonvolatile memory. However, the nonvolatile memories taught by Shah and Wang does not include byte-addressable nonvolatile memory. Hence, Shah in combination with Wang does not explicitly teach that the nonvolatile memory is “byte-addressable”.
However, in an analogous art in the same field of endeavor, Santry teaches byte-addressable (A persistent memory 220 may be embodied as non-volatile memory, having characteristics that include, e.g., byte addressability of data organized as logical constructs, such as a file or region 228, in the memory. The byte addressable persistent memory 220 may include memory locations that are addressable by a processor 210, para 0021 and FIG. 2).
 Given the teaching of Santry, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of Shah and Wang with “byte-addressable”. The motivation would be that byte-addressable memory provides for efficiently storing small, random modifications or changes to data on one or more storage devices, para 0015 of Santry.
As per dependent claim 2, Shah in combination with Wang and Santry discloses the system of claim 1. Shah may not explicitly disclose, but Wang teaches wherein the processor is coupled to a cache memory by a plurality of cache lines, with the cache memory configured to be used by the processor for caching data using a cache coherence protocol (Persistent transactional memory (PTM) uses three-level 
The same motivation that was utilized for combining Shah and Wang as set forth in claim 1 is equally applicable to claim 2.
As per dependent claim 4, Shah in combination with Wang and Santry discloses the system of claim 1. Shah teaches wherein the multiprocessor system is further configured to log the write operation associated with the HTM transaction in the nonvolatile memory by transparently flushing the log of the write operation associated with the HTM transaction to the nonvolatile memory prior to the successful commit of the HTM transaction (At the beginning of the new checkpoint creation process, the check-pointer thread 270 creates an empty checkpoint stub in the nonvolatile memory storage 220 with the start LSN 290 having it initial value (zero, for example), para 0033 and FIG. 3. When a first chunk 204 is written to the nonvolatile memory storage 220, the first chunk 204 sets the start LSN 290 in the nonvolatile memory storage 220, para 0034 and FIG. 3).
As per dependent claim 5, Shah in combination with Wang and Santry discloses the system of claim 1. Shah teaches wherein the multiprocessor system further comprises a recovery unit configured to: redo the log upon a restart of the multiprocessor, if the log of the write operation associated with the HTM transaction is present in the nonvolatile memory and the HTM transaction is in a logged state, in particular the indicator is set; and set the HTM transaction to an unlogged state by unsetting the indicator if the redo of the transaction is completed (Referring to FIGS. 1 and 3, transaction durability engine 50 includes another component, a recovery builder 58, for purposes of recovering stored transactional memory data should a failure occur (e.g., data loss due to a power failure). In this recovery, the recovery builder 58, when executed by the physical machine 10, restores a consistent state for the durable transactional memory system 39. In general, the recovery builder 58 uses the newest valid checkpoint 280 and applies the logged records in LSN order. In this manner, if the LSN of a given record is less than the chunk LSN, then the log record may be ignored for that chunk 204. After the rebuild, the memory heap 200 reflects all committed transactions, para 0039 and FIGS. 1 and 3).
As per dependent claim 7, Shah in combination with Wang and Santry discloses the system of claim 1. Shah teaches wherein the multiprocessor system is further configured to set the HTM transaction to an unlogged state by unsetting the indicator, after the successful commit of the HTM transaction (Referring to FIGS. 1 and 3, transaction durability engine 50 includes another component, a recovery builder 58, for purposes of recovering stored transactional memory data should a failure occur (e.g., data loss due to a power failure). In this recovery, the recovery builder 58, when executed by the physical machine 10, restores a consistent state for the durable transactional memory system 39. In general, the recovery builder 58 uses the newest valid checkpoint 280 and applies the logged records in LSN order. In this manner, if the LSN of a given record is less than the chunk LSN, then the log record may be ignored for that chunk 204. After the rebuild, the memory heap 200 reflects all committed transactions, para 0039 and FIGS. 1 and 3).
wherein the multiprocessor system is further configured to transparently flush operational data written by the HTM operation from the cache memory to the nonvolatile memory without aborting the HTM transaction (A cache line can be updated by either a transactional write or a normal write. PTM only needs to maintain cache states related to transactional states. If a normal write tries to update a cache line which is already tagged with a TXID, PTM will assign a TXID to this instruction by treating this instruction as a simple transaction that never aborts, page 59 col 2 lines 31-36).
The same motivation that was utilized for combining Shah and Wang as set forth in claim 1 is equally applicable to claim 8.
As per claims 10-12 and 14-15, these claims are respectively rejected based on arguments provided above for similar rejected claims 1, 4-5, and 7-8.
As per independent claim 16, this claim is rejected based on arguments provided above for similar rejected independent claim 1. For computer program product on a non-transitory computer readable medium see para 0013 of Shah.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZUBAIR AHMED whose telephone number is (571)272-1655.  The examiner can normally be reached on 7:30AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID X YI can be reached on (571) 270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/ZUBAIR AHMED/Examiner, Art Unit 2132                                                                                                                                                                                                        
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132